*921OPINION.
Steenhagen:
From all of the foregoing facts, we think it clear that petitioner’s statutory invested capital could not be satisfactorily determined and that it is therefore within section 327 and entitled to have its profits tax determined by the special assessment method of section 328.
As to the bad debt deduction for each of the years in question, the petitioner’s evidence is not sufficient to establish the reasonable addition to the reserve to be deducted, and the respondent is in this respect sustained.
The parties may proceed further under Rule 62.